Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/24/12 has been entered. 

Allowable Subject Matter
Claims 52-73 are allowable over the prior art of record since the cited references taken individually or in combination fails to particularly disclose: determining the following information for traffic steering between the 3GPP RAN and a wireless local area network (WLAN): a first set of a plurality of thresholds and/or conditions defining first situations in which a terminal, when connected to the 3GPP RAN, can initiate steering at least some traffic to the WLAN without disconnecting from the 3GPP RAN and without receiving a traffic steering command from the 3GPP RAN; and a second set of a plurality of thresholds and/or conditions defining second situations in which the terminal, when connected to the WLAN, can initiate steering at least some traffic to the 3GPP RAN without receiving a
traffic steering command from the 3GPP RAN, wherein: the first set is not applicable for steering traffic to the 3GPP RAN, the second set is not applicable for steering traffic to the WLAN, the second set includes one or more thresholds and/or conditions that are based on different values of a same parameter as one or thresholds and/or conditions in the first set; and sending the information for traffic steering to the terminal in a single message, as substantially recited in independent claims 52, 57, 63, and 68. These limitations in combination with the remaining limitations of claims 52, 57, 63, and 68, are not taught nor suggested by the prior art or record.
It is noted that the closest prior art, Jung et al. (US 20160007268) shows configuring policies such as RAN rules and traffic steering rules which include information such as traffic steering conditions to a WLAN Access network and traffic steering conditions to 3GPP access network. However, Jung fails to disclose or render obvious the above underlined limitations as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P GREY whose telephone number is (571)272-3160.  The examiner can normally be reached on 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached on (571) 272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/CHRISTOPHER P GREY/Primary Examiner, Art Unit 2411